McNees, Dep. Att’y-Gen.,
This department has received your request for an opinion as to the extent of the powers of the township commissioner, with particular reference to his authority to supervise the construction of township highways, where the township undertakes such construction at its own cost with certain financial aid from the county, or where the county undertakes to improve such roads at the joint expense of said county and a township or borough.
In answering this request, it is necessary to consider the restrictions upon, or conditions under, which townships may expend their own funds jointly with county funds for the construction of township roads.
In 1919 there was created in the Highway Department a Division of Township Highways in charge of a township commissioner.
“Section 1. Be it enacted, &c., that the State Highway Commissioner shall establish in the State Highway Department a Division of Township Highways, which shall be in charge of the township commissioner.
“Section 4. The township commissioner, under the direction of the State Highway Commissioner, shall;
“1. Have general supervision of all township highways and bridges, and approve or disapprove all agreements and contracts made by township supervisors for the expenditure of township money or township, county and State moneys, except for the construction, improvement or maintenance of State highways and State-aid highways. (Amendment Act of 1921, P. L. 826.)
*134“2. Approve plans and specifications and estimates for the erection and repair of township bridges and culverts and for the construction and maintenance of township highways. Plans and specifications for the construction or repair of township bridges or culverts shall not be approved unless the same conform to the standards of the State Highway Department. No contract for the repair or construction of any township bridge or culvert or for the reconstruction of a township road shall be valid unless such contract is in accordance with standard plans prescribed, or unless plans, specifications and estimates have been prepared or approved by the township commissioner.
“3. Compel compliance with laws, rules and regulations relating to such highways and bridges by township highway officers, and see that the same are carried into full force and effect.”
This township commissioner is directed to divide the State into districts, each of which shall be in charge of an assistant engineer. Among the duties of these engineers are the following:
“1. Have the general charge of all township highways and bridges within his district, see that the same are improved, repaired and maintained as provided by law and according to the rules and regulations of the township commissioner, and have the general supervision of the work of constructing, improving and repairing township bridges and highways in his district, so far as it is practical to do so.
“2. Visit and inspect highways and bridges in each township of his district at least once in each year or whenever directed by the township commissioner, and advise and direct how to repair, maintain and improve such highways and bridges.” (Amendment Act of 1921, P. L. 826.)
The authority of the township commissioner appears to be quite extensive, as he not only must approve or disapprove all agreements and contracts made by township supervisors for the expenditure of township moneys, but has similar duties in respect to contracts made by township supervisors for expenditures involving county and State moneys, except always, of course, where such moneys are to be expended upon State highways or State-aid highways. All the plans and specifications and contracts must be in accordance with standard plans and contracts prescribed by the township commissioner. He is further required to compel all township highway officers to comply with the laws, rules and regulations regulating such highways. It is impossible for the highway commissioner to accomplish these things unless he has the absolute right of supervision and inspection of the construction work. In addition to this, it is definitely provided that the township commissioner, through the assistant engineer in charge of the district, is required to see that the township highways and bridges are improved, repaired and maintained according to such rules and regulations as the township commissioner may prescribe, and he shall also have general supervision of the work of constructing, improving and repairing township bridges and highways.
In view of the express wording of the acts and the evident intention of the legislature, I am of the opinion the State Highway Department, through its township commissioner and assistant engineers in charge of the various districts, has the right (1) to approve or disapprove all contracts for the expenditure of township or county and township funds for the construction of township highways; (2) to supervise and direct all construction work on township highways to be paid for from such moneys; and (3) to inspect and approve or disapprove all materials to be used in the construction of such roads. Prom Guy H, Davies, Harrisburg, Pa.